191 F.2d 208
FIRST STATE BANK OF CHARITON, IOWA, a corporation, Appellant,v.CITIZENS STATE BANK OF THEDFORD, NEBRASKA, a corporation, et al.
No. 14386.
United States Court of Appeals Eighth Circuit.
August 28, 1951.

Appeal from the United States District Court for the District of Nebraska.
See also 10 F.R.D. 424.
G. C. Stuart, W. C. Stuart, Chariton, Iowa and Franklin L. Pierce, Grand Island, Neb., for appellant.
Ivan D. Evans, John H. Evans, Broken Bow, Neb., James C. Quigley and Lynn E. Heth, Valentine, Neb., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed without taxation of costs in favor of either of the parties in this Court, on motion of appellant.